Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I claims 1-15, drawn to a pallet container.
Group II, claim 16, drawn to one method of making the container as claimed in claim 1.
Group III, claim 17, drawn to another method of making the container as claimed in claim 1.


Groups I, II and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group I does not have a unity of invention with each method of Groups II and Group III, as the invention may be made by the method of claim 16 or the different method of claim 17, indicating that the invention may be made by more than one method, indicating there is no unity of invention of one product and a single process specially adapted for the manufacture of the product.

During a telephone conversation with Meggan Duffy on February 3, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16 and 17 are presently withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 4 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In each of claims 4 and 5, line 4 of each, “pin-like” is indefinite. The phrasing "-like" renders the claims indefinite because the claims 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weyrauch (11,124,343)(based on its PCT publication date of September 28, 2017). Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weyrauch (10,994,911) (based on its PCT publication date of September 28, 2017). Each discloses a pallet container comprising a thin-walled rigid inner container (12; 12; respectively), a tubular lattice frame (14; 14), a rectangular bottom pallet (16; 16), the rigid inner container has an upper filler neck closed by a screw cover (at 44; at 44), and a bottom-side extraction connector (30; 30) with an extraction fitting (24; 24) which can be closed off, and wherein a flexible inliner (28; 28) connected to at least one of the extraction connector and the extraction fitting via an inliner connector (42; 42), wherein the inliner connector is directly connected in a materially bonded manner (welding) to a cylindrical tube connector (32; 32) and facing toward an inner side (inner of the lattice frame at least) of the inner container.  
As to claim 2, each discloses welding as the materially bonded manner.

As to claim 13, each discloses the inliner connected formed from a tubular plastic film. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over either one of the previously employed Weyrauch references. The manner of making and apparatus employed to render the claimed pallet container fails to further distinguish the claimed structural claims in an unobvious manner. 
As to claim 14, each discloses a bung closure in the top, the particular size failing to render any new or unexpected result. 

Claim 6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. Dependent claims 7-12 would also then be allowable. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG